Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Remarks
Claims 1-9, 11-16, 18-20 and 24-26 have been allowed 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 12/29/2021 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-9, 11-16, 18-20 and 24-26 have been withdrawn. Claims 1-9, 11-16, 18-20 and 24-26 have been allowed.
	Independent claims 1, 8, and 15 are related to prior arts: US 20110004622 A1 Marson; Michael J. (hereinafter Marson); Michael J. in view of US 20190012218 A1; Rimac; Ivica et al. (hereinafter Rimac) and US 20080288466 A1; Eisenberger; George et al. (hereinafter Eisenberger)
Marson teaches an apparatus for gathering and organizing data pertaining to an entity by extracting the data from a plurality of data sources associated with one or more tenants, organizing the data into connector files having a predefined structure and associating the data in each connector file with a tenant parameter, and storing the connector files in memory. Rimac discloses an event handling capability configured to support handling of events. The event handling capability may be configured to support 
	Regarding claim 1, the claim has a unique combination of steps that when combined and looked at as a whole gives the claim patentability. While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of creating a master record using unique subscription rules and utilizing corresponding customer trigger rules. This unique step in combination with the surrounding language helps give the claim novelty. 
	Corresponding system claim 8 and method claim 15 are allowed similarly as claim 1 above. All Dependent claims are also allowed based on their dependency on the Independent claims. 

Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183